Nebraska Advance Sheets
136	290 NEBRASKA REPORTS



      James L. Johnson, appellant, v. Brian Gage, warden,
        Tecumseh State Correctional Institution, and
            Robert Houston, director, Department
             of Correctional Services, appellees.
                                    ___ N.W.2d ___

                       Filed February 13, 2015.     No. S-14-166.

 1.	 Habeas Corpus: Appeal and Error. On appeal of a habeas corpus petition, an
      appellate court reviews the trial court’s factual findings for clear error and its
      conclusions of law de novo.
 2.	 Habeas Corpus. A writ of habeas corpus is a statutory remedy in Nebraska
      that is available to those persons falling within the criteria established by Neb.
      Rev. Stat. § 29-2801 (Reissue 2008), namely, those who are detained without
      having been convicted of a crime and committed for the same, those who are
      unlawfully deprived of their liberty, or those who are detained without any
      legal authority.
  3.	 ____. Habeas corpus is a special civil proceeding providing a summary remedy
      to persons illegally detained.
  4.	 ____. A writ of habeas corpus is a remedy which is constitutionally available in
      a proceeding to challenge and test the legality of a person’s detention, imprison-
      ment, or custodial deprivation of liberty.
  5.	 ____. A writ of habeas corpus is available only when the release of the petitioner
      from the deprivation of liberty being attacked will follow as a result of a decision
      in the petitioner’s favor.
 6.	 Habeas Corpus: Proof. Habeas corpus requires the showing of legal cause, that
      is, that a person is detained illegally and is entitled to the benefits of the writ.

   Appeal from the District Court for Johnson County: Daniel
E. Bryan, Jr., Judge. Affirmed.
   James L. Johnson, pro se.
  Jon Bruning, Attorney General, and Blake E. Johnson for
appellees.
  Heavican, C.J., Connolly, Stephan, McCormack, Miller-
Lerman, and Cassel, JJ.
   Miller-Lerman, J.
                     NATURE OF CASE
   James L. Johnson appeals the order of the district court
for Johnson County which denied and dismissed his peti-
tion for a writ of habeas corpus filed pursuant to Neb. Rev.
Stat. § 29-2801 (Reissue 2008). In this action, Johnson asked
                   Nebraska Advance Sheets
	                        JOHNSON v. GAGE	137
	                        Cite as 290 Neb. 136

the district court to rule on whether, in the future, he would
be entitled to a credit against his Nebraska sentences when
he resumed serving those sentences after completion of a
California sentence. Because a ruling in Johnson’s favor would
not result in his release from detention, we conclude the writ
is not available to Johnson in this action. We affirm the district
court’s denial and dismissal of Johnson’s petition for a writ of
habeas corpus.

                    STATEMENT OF FACTS
   In 1979, Johnson was convicted in the district court for
Douglas County of uttering a forged instrument and, in a
separate case, was convicted of second degree forgery and was
found to be a habitual criminal. For the two convictions, the
district court sentenced Johnson to imprisonment for a total
of 18 to 25 years. Johnson began serving his sentences in a
Nebraska prison, but he escaped from the prison in 1987.
   Several years later, Johnson was arrested in California on
murder charges. He was convicted of first degree murder in a
California court, and in 1997, the California court sentenced
Johnson to life in prison without the possibility of parole.
Johnson was imprisoned in California until 2006, when he
requested and was granted a voluntary transfer to the Nebraska
prison system pursuant to the Interstate Corrections Compact,
codified at Neb. Rev. Stat. § 29-3401 (Reissue 2008). The rea-
son for the transfer was that he had family living in Nebraska.
He was received into the Nebraska prison system on February
16, 2006.
   Johnson is imprisoned at the Tecumseh State Correctional
Institution. In April 2013, he filed a pro se petition for a writ of
habeas corpus in the district court for Johnson County against
certain officials of the Nebraska Department of Correctional
Services. In the allegations in the petition, Johnson expressed
his belief that when he was transferred to Nebraska in 2006, he
resumed serving his sentences for the 1979 Nebraska convic-
tions, and he claimed that, given the passage of time, the maxi-
mum term for those sentences had been completed on January
16, 2011. He requested a determination that he was entitled to
a “credit” against the Nebraska sentences.
    Nebraska Advance Sheets
138	290 NEBRASKA REPORTS



   A hearing was held, and the district court denied and dis-
missed Johnson’s petition on February 5, 2014. The court
concluded that under the Interstate Corrections Compact, the
receiving state acts solely as a holding agent for the sending
state. The court cited Falkner v. Neb. Board of Parole, 213
Neb. 474, 330 N.W.2d 141 (1983), as controlling. In Falkner,
this court held that a Nebraska parole violator who was serving
a sentence in Iowa for an offense subsequent to the Nebraska
conviction did not recommence serving his Nebraska sentence
until he had been released from custody in Iowa and arrested
for the Nebraska parole violation. Johnson contended that
Falkner did not control this case, because he was not a parole
violator and instead was a prison escapee. The court rejected
Johnson’s argument.
   The court concluded that Nebraska was holding Johnson
as an agent for California; that he had been serving only his
California sentence, albeit in Nebraska; and that he would not
begin serving his Nebraska sentences again until after he had
been released from his California sentence and arrested for
custody by Nebraska. In its order denying the writ, the court
noted that at the hearing, Johnson agreed that the court did not
have “jurisdiction to rule on the California sentence,” which
under the court’s analysis was the only sentence Johnson was
currently serving.
   Johnson appeals.

                 ASSIGNMENT OF ERROR
  Johnson claims that the district court erred when it denied
and dismissed his petition for a writ of habeas corpus.

                   STANDARD OF REVIEW
   [1] On appeal of a habeas corpus petition, an appellate court
reviews the trial court’s factual findings for clear error and its
conclusions of law de novo. Anderson v. Houston, 277 Neb.
907, 766 N.W.2d 94 (2009).

                         ANALYSIS
   Johnson petitioned for a writ of habeas corpus pursuant to
§ 29-2801, which provides as follows:
                  Nebraska Advance Sheets
	                       JOHNSON v. GAGE	139
	                       Cite as 290 Neb. 136

        If any person, except persons convicted of some
     crime or offense for which they stand committed, or
     persons committed for treason or felony, the punishment
     whereof is capital, plainly and specially expressed in
     the warrant of commitment, now is or shall be confined
     in any jail of this state, or shall be unlawfully deprived
     of his or her liberty, and shall make application, either
     by him or herself or by any person on his or her behalf,
     to any one of the judges of the district court, or to any
     county judge, and does at the same time produce to such
     judge a copy of the commitment or cause of detention of
     such person, or if the person so imprisoned or detained
     is imprisoned or detained without any legal authority,
     upon making the same appear to such judge, by oath
     or affirmation, it shall be his duty forthwith to allow a
     writ of habeas corpus, which writ shall be issued forth-
     with by the clerk of the district court, or by the county
     judge, as the case may require, under the seal of the
     court whereof the person allowing such writ is a judge,
     directed to the proper officer, person or persons who
     detains such prisoner.
  [2] In Glantz v. Hopkins, 261 Neb. 495, 624 N.W.2d 9
(2001), disapproved on other grounds, State v. Alford, 278
Neb. 818, 774 N.W.2d 394 (2009), we described a writ of
habeas corpus as a statutory remedy in Nebraska that is avail-
able to those persons falling within the criteria established by
§ 29-2801, namely, those who are detained without having
been convicted of a crime and committed for the same, those
who are unlawfully deprived of their liberty, or those who are
detained without any legal authority.
  [3-6] Elsewhere, we have explained the availability of
habeas corpus as follows:
        Habeas corpus is a special civil proceeding providing
     a summary remedy to persons illegally detained. A writ
     of habeas corpus is a remedy which is constitutionally
     available in a proceeding to challenge and test the legal-
     ity of a person’s detention, imprisonment, or custodial
     deprivation of liberty. A writ is available only when the
     release of the petitioner from the deprivation of liberty
    Nebraska Advance Sheets
140	290 NEBRASKA REPORTS



      being attacked will follow as a result of a decision in the
      petitioner’s favor. Habeas corpus requires the showing of
      legal cause, that is, that a person is detained illegally and
      is entitled to the benefits of the writ.
Tyler v. Houston, 273 Neb. 100, 104, 728 N.W.2d 549,
553 (2007).
   The record in this case shows that in his petition, Johnson
claimed he was entitled to a credit against his Nebraska sen-
tences for the time that he had spent in the Nebraska prison
since 2006, and he sought a ruling stating that he would be
entitled to a credit in a future calculation of his Nebraska sen-
tences. At the hearing, Johnson acknowledged, “I still have
to do my California sentence. . . . I know they’re not going
to release me.” Johnson did not dispute that he was legally
detained on his California life sentence and that a favorable
result in this case would not result in his release.
   In Glantz, supra, we described the limited availability of a
writ of habeas corpus in Nebraska as follows:
      Section 29-2801 speaks in terms of present detention.
      We do not read into this section the possibility of future
      illegal detention as the basis for a writ of habeas corpus.
      Such a reading would be inconsistent with the nature of
      a writ of habeas corpus. “The writ is generally available
      only when the release of the prisoner from the deten-
      tion he attacks will follow as a result of a decision in
      his favor.” 39 Am. Jur. 2d Habeas Corpus § 13 at 221-
      22 (1999). It is not within the province of this court to
      expand the availability of this statutory remedy, and we
      leave that to the Legislature.
261 Neb. at 499-500, 624 N.W.2d at 12. We concluded
in Glantz that because the relief sought by the petitioner
would not result in his release, a writ of habeas corpus was
not available.
   Similarly, in the present case, even if the court agreed with
Johnson’s claim that he had completed his Nebraska sentences,
Johnson would not be entitled to immediate release, because,
as he acknowledged, he would still be legally detained pursu-
ant to his California life sentence. The relief Johnson sought
was more in the way of a declaration that at some point in
                         Nebraska Advance Sheets
	                              STACY M. v. JASON M.	141
	                                Cite as 290 Neb. 141

the future, after he was no longer legally detained on the
California sentence, it would be illegal to detain him on
the Nebraska sentences. Such a “possibility of future illegal
detention” is not the basis for a writ of habeas corpus. See id.
Because a writ of habeas corpus was not available to Johnson
based on the claims he made in his petition and his position
at the hearing, we agree with the district court that he was not
entitled to habeas corpus relief.
                         CONCLUSION
   We conclude that the district court did not err when it con-
cluded that Johnson was not entitled to a writ of habeas corpus.
We therefore affirm the district court’s denial and dismissal of
Johnson’s petition for a writ of habeas corpus.
                                                     Affirmed.
   Wright, J., participating on briefs.



                             Stacy M., appellee, v.
                              Jason M., appellant.
                                    ___ N.W.2d ___

                       Filed February 13, 2015.     No. S-14-214.

 1.	 Equity: Appeal and Error. On appeal from an equity action, an appellate court
     decides factual questions de novo on the record and, as to questions of both
     fact and law, is obligated to reach a conclusion independent of the trial court’s
     determination.
 2.	 Parent and Child: Paternity. A finding that an individual is not a biological
     father is not the equivalent of a finding that an individual is not the legal father.
 3.	 Parent and Child: Paternity: Presumptions: Evidence. Under Nebraska com-
     mon law, later embodied in Neb. Rev. Stat. § 42-377 (Reissue 2008), legitimacy
     of children born during wedlock is presumed. This presumption may be rebutted
     only by clear, satisfactory, and convincing evidence.
 4.	 Jurisdiction: Divorce: Paternity. The district court in a dissolution proceeding
     has jurisdiction to resolve a disputed issue of paternity.
 5.	 Divorce: Paternity: Child Support. Even if paternity is not directly placed in
     issue or litigated by the parties to a dissolution proceeding, any dissolution decree
     which orders child support implicitly makes a final determination of paternity.
 6.	 Divorce: Paternity: Presumptions: Evidence. When the parties fail to submit
     evidence at the dissolution proceeding rebutting the presumption of paternity, the
     dissolution court can find paternity based on the presumption alone.